Title: To John Adams from John Quincy Adams, 30 June 1811
From: Adams, John Quincy
To: Adams, John


Extract of a letter from Mr John Quincy Adams.
St: Petersburg 30th of June 1811.


“The Massachusetts election appears to agitate the Americans in Europe almost exclusively; of all the other Elections going on at the same time in many parts of the Union. I see paragraphs in the Newspapers, but hear not a syllable from any other Quarter—But American Federalists in this City have received letters from their friends in London, and in Gottenburg in high exaltation, announcing the election of Mr. Gore by a majority of more than three thousand votes—And other Americans of different politicks contest the validity of this return, and affirm that Mr: Gerry and Mr: Gray have been re-elected, though by a reduced majority compared with that of the last year.—Why this extreme anxiety and concern for the Massachusetts Election?—Is It Mr: Gore, for whose elevation all this enthusiasm is harboured?—I think it by no means difficult to account for. There is much foreign hope and fear involved in these Massachusetts Elections—All the rest—even New York are despaired of—But the Massachusetts federal politicians have got to talk so openly and with such seeming indifference, not to say readiness for a dissolution of the Union: they are so valiant in their threats of resistance to the Laws—They seem so resolute for a little experiment upon the energy of the Union, and its Government, that in the prospects of a War with America, which most of the British Statesmen now at the helm, consider as in the line of wise policy, they and all their partizans calculate boldly and without concealment or disguise upon the co-operation of the Massachusetts federalists—The Massachusetts Election therefore is a touchstone of national principles and upon its issue may depend the question of peace and War between the United States and England—However hostile a British minority may feel against us, they will never venture upon it untill they can depend upon an active co-operation with them, within the United States—It is from the New England federalists alone that they can expect it, and from them they will doubtless receive it—From the same view of the subject, though prompted by very opposite feelings, I too take a deep interest in the Massachusetts Election.—I have know now, more than seven years the projects of the Boston faction against the Union—They have ever since that time at least been seeking a pretext and an occasion for avowing the principle—The people however have never been ready to go with them; and when in the Embargo time they did for a moment get a majority with them, they only verified the old proverb about setting a beggar on horse-back—Mr Quincy has been at the pains now of furnishing them with a new pretext, which will wear no better than its predecessor. Mr Quincy should not have quoted me as an authority for a dissolution of the Union. He may be assured that it is a doctrine that never will have my sanction. It is my attachment to the Union, which makes me especially anxious for the result of the Massachusetts Elections—They are a contest of life & death for the Union—If that party are not ultimately put down in Massachusetts as completely as they already are in New York & Pennsylvania, & all the Southern & Western States, the Union is gone—Instead of a nation co-extensive with the orthAmerican Continent, destined by God & Nature to be the most populous & most powerful People, ever combined under one social compact; we shall have an endless multitude of little insignificant clans and tribes, at eternal War with one another, for a rock or a fish-pond, the Sport & fable of European Masters and oppressors.
